COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00048-CV


IN THE ESTATE OF SYLVIA
SMITH, DECEASED




                                       ------------

            FROM COUNTY COURT AT LAW OF COOKE COUNTY
                     TRIAL COURT NO. PR16699

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellants Paul Smith, Leighton Smith, Armon Smith

And Shelby Smith's Unopposed Joint Motion For Dismissal.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: October 2, 2014




                                      2